Marlin, J.,

delivered the opinion of the court.
In this case the plaintiff instituted suit against the defendants, who are the heirs and legal representatives of the late Daniel Clark. He claims from them the price of a tract of land sold to him by their ancestor, in the year 1807, amounting to ten thousand dollars, with interest. The title of Clark, which he sold to the plaintiff, is alleged to have arisen under a grant of t,he Spanish government, in Louisiana, after the date of the treaty of San Ildefonso, and lying near East Baton Rouge, between the Mississippi and the Rio Perdido. That the United States, who are the proprietors and owners of all the tract of land, of which the premises in contest constituted a part, have taken possession of it, in consequence of which he is evicted.
The defendants pleaded the general issue, &c. The District Court was of opinion, the plaintiff failed to prove any eviction on his part, and gave judgment for the defendants. The plaintiff appealed to this court.
On the argument of the cause, the plaintiff contended, that' he showed an eviction, from the evidence which established the fact, that the whole land along the stream or bayou, on which the tract in question is situated, from its- source to its mouth, has been surveyed by order of the United States.
Where the evidence shows that all the land on a certain water course, on which a tract claimed under a Spanish grant is situated, from its source to its mouth, has been surveyed by order oí theTJnited States, and although the tract claimed must have been passed over and embraced in the survey of the entire tract, yet this does not amount to an eviction of the claimant, so as to authorise him to recover back the purchase money from his vendor*
On a full consideration of the case,' this-court is of opinion the district judge did not err in rendering judgment in favor of the defendants. It is true, the surveyors must have necessarily passed over the land of the plaintiff, in making a survey of the entire tract of land situated on the same water course. But it does not appear that it was occupied, or that any person on it was thereby disturbed.
The judge of the District Court, in deciding on this case, refers to the case of Bessy vs. Pintado, 3 Louisiana Reports, 488, which was that of a tract of land, part of which only had been confirmed to the purchaser, who sought an indemnification for the remainder from his vendor. We were of opinion in that case, he could not be relieved, because he had not shown any eviction.
The present case differs from that one, in this, that here the United States have exercised an act of ownership over a vast tract of country, some small parts of which, may be well supposed to have been lawfully possessed, and even owned, by individuals. This does not appear to amount to an eviction of the title of any of those individuals, much less an eviction in any particular case.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.